—Order, Supreme Court, New York County (Carol R. Edmead, J.), entered July 26, 2011, which denied defendant Lenox Hill Hospital’s motion to set aside the verdict, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in defendants’ favor dismissing the complaint.
The only testimony plaintiffs’ expert gave as to the alleged deviation from the accepted standard of medical care in the performance of the birthing maneuvers was that the maneuvers “were excessive and caused th[e] injuries” and deviated from the appropriate standard of care. He did not explain or in any other way support his opinion, which therefore was speculative and conclusory and without probative force (see e.g. Rivera v Greenstein, 79 AD3d 564, 568 [1st Dept 2010]).
As to plaintiffs’ theory that there was a deviation from the accepted standard of care in the dosage of the epidural block given to plaintiff Maria, their own expert conceded that the dosage was standard and appropriate.
Concur—Andrias, J.E, DeGrasse, Abdus-Salaam and Feinman, JJ.